                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Willie T. Kelly Jr.,        )               JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:17-cv-00311-GCM
                                      )
                  vs.                 )
                                      )
             Codi J Laur              )
                  ,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court by Trial and a decision
having been rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury Verdict entered on June 15, 2021.

                                               June 15, 2021




       Case 3:17-cv-00311-GCM Document 126 Filed 06/15/21 Page 1 of 1
